Exhibit 10.6

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Volume Discount Addendum

This Volume Discount Addendum to the Purchase Agreement (the “Addendum”) is
effective as of January 1, 2011 (the “Addendum Effective Date”), by and between
diaDexus, Inc. (“diaDexus”), and Health Diagnostics Laboratory located at 737 N.
5th Street, Richmond, VA 23219 and any or all of its subsidiaries or affiliates
(“Lab”).

WHEREAS, Lab and diaDexus are parties to that certain Purchase Agreement dated
January 1, 2011 (the “Agreement);

WHEREAS, the parties desire to amend such Agreement (i) to make Product
available to Lab through diaDexus’ distributor and (ii) to make a limited term
volume discount available to Lab for Lab reaching [*] volume thresholds [*].

NOW THEREFORE, in consideration of the agreements, mutual representations and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. Definitions. All capitalized terms not defined herein shall have the meaning
assigned to them in the Agreement.

 

2. Addendum Term. This Addendum begins on the Effective Date and terminates on
[*] (the “Addendum Term”).

 

3. Product Supply. For the duration of this Addendum Term, Lab shall order
Products from diaDexus’ distributor, [*] at the prices set forth in the
Agreement.

 

4. Program. Beginning January 1, 2011 Lab shall be eligible to receive special
Product pricing and subsequent pricing discounts upon reaching certain [*]. Upon
reaching the specific volume tiers as outlined in the section “HDL 2011 Volume
Discount Addendum” of Exhibit A, [*] shall sell Lab Products at the discount as
set forth in same section of Exhibit A (the “Program”). [*] As an example and
for clarification purposes only: if Lab [*], [*] shall invoice Lab for [*]. [*]
shall continue to sell Products to Lab [*]. Exhibit A outlines Lab’s Purchase
Agreement pricing and prices of Products in discount volume tiers under the
Program.

 

5. Reimbursement Review. In consideration of diaDexus offering the Program to
Lab, Lab and diaDexus shall review Lab’s net reimbursement for resolved claims
(“Net Reimbursement”) [*].

 

  a. By [*] Lab shall issue [*] reports to diaDexus on Lab’s Net Reimbursement
[*]. Such reports shall only include Net Reimbursement for [*] and shall be
broken out by payor.

 

  b. By [*] Lab shall issue [*] reports to diaDexus on Lab’s Net Reimbursement
[*]. Such reports shall only include Net Reimbursement for [*] and shall be
broken out by payor.

 

6. Program Term. The Program shall begin on the Effective Date and terminate
[*].

 

7. Entire Agreement. In the event of any conflict between the terms and
conditions of this Addendum and the Agreement, the terms and conditions of this
Addendum shall control. Except as otherwise provided in the Addendum, the
parties agree that all provisions of the Agreement are hereby ratified and
agreed to be in full force and effect and are incorporated herein by reference.
This Addendum and the Agreement (as amended hereby), including without
limitation all addenda, contain the entire agreement among the parties relating
to the subject matter herein and all prior proposals, discussions and writings
by and among the parties and relating to the subject matter herein, whether
written or oral, are superseded hereby and thereby. None of the terms of this
Addendum shall be deemed to be amended unless such amendment is in writing,
signed by all parties hereto, and recites specifically that it is an amendment
to the terms of this Addendum.

[signature page follows]

 

Page 1 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their fully authorized representatives.

 

diaDexus, Inc.:

  Health Diagnostics Laboratory:

By: /s/ Patrick Plewman

 

By: /s/ Tonya Mallory

Name: Patrick Plewman

 

Name: Tonya Mallory

Title: President and CEO

 

Title: President and CEO

Date: 2/16/11

 

Date: 2/17/11

 

Page 2 of 3



--------------------------------------------------------------------------------

EXHIBIT A

Products Available to Lab and Pricing

[*]

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 3 of 3